Title: To Thomas Jefferson from J. P. P. Derieux, 12 August 1791
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 12 Aug. 1791. Knowing that TJ will be interested, he informs him of the good news in the last letter from Mde. Bellanger enclosed in his to Mr. Randolph, which informs him that M. Le Roy of Bordeaux had died and left him a legacy of 15,000₶. This makes him happy once more and he hopes  the measures he will take will provide a solid establishment. In her letter of 14 Apr. Mde. Bellanger informed him she had written his uncle, M. Plumard at Nantes, to obtain this sum in the hands of the executor and dispatch it to him as soon as possible. At the request of the family, he sent a power of attorney to him, but it lacked the seal of the state. He has had a new one made and Mr. Randolph, who goes to Richmond tomorrow, will have the seal affixed.—He asks TJ to write a line to his uncle to point out the best and quickest way for him to receive the legacy, whether by a bill to TJ’s order on Philadelphia or Richmond as he thinks best for safety and speed.—If, however, TJ thinks Fenwick at Bordeaux would be the most proper person, he offers full power of attorney for him to act, fearing the mishaps that might occur. He leaves open the letter to his uncle for TJ to read and to forward only if he thinks the measures taken are the best.—He asks TJ to inform Mazzei of his legacy. Mde. Bellanger, for reasons he will explain when he sees TJ, says that she did not mention it to him; that she sees little of him; that he appears entirely occupied “de ses Grandeurs, de ses Equipages et de ses domestiques.” Mazzei’s interest in Derieux and his family seems to diminish as his credit rises and if he is not yet at the crest, he will no doubt entirely forget them. He has written Mazzei several letters and he has not answered any in more than two years.—All his life he will be grateful to TJ for repeated good fortune coming to him, for he does not doubt that what TJ obtained for him from Mde. Bellanger and the steps taken by Fenwick were powerful inducements to persuade his kinsman to favor him. His gratitude is beyond measure. [P.S.] Monticello, Sunday morning [14 Aug. 1791]. He has just seen Mr. Randolph, who leaves at once for Richmond. On his advice about the best way to obtain the legacy, he has written to Mr. Fenwick and to the executor the two letters enclosed which are left open for TJ to read, in order to draw the sum directly from Bordeaux if his uncle had not obtained it or, if he had, to inform him. He therefore asks TJ to write to his uncle at Nantes about the safest and most prompt means of procuring the legacy.
